—Proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the Village of Spring Valley, dated April 29, 1992, which, after a hearing, found the petitioner Walter Curtis Settle, Jr., guilty of misconduct and terminated his employment.
Adjudged that the petition is granted to the extent that the determination is annulled, on the law, without costs and disbursements.
Because the petitioner was entitled to proceed to arbitration (see, Matter of Policemen’s Benevolent Assn. v Rosenthal, 207 AD2d 492 [decided herewith]) and the Hearing Officer lacked jurisdiction to discipline the petitioner (see, Village Law § 8-800; Wiggins v Board of Educ., 60 NY2d 385, 387-388; Copeland v Salomon, 56 NY2d 222; 1978 Opn St Comp No. 78-665, at 130) the determination of the Board of Trustees was unauthorized. Rosenblatt, J. P., Miller, Ritter and Santucci, JJ., concur.